     Case 5:20-cv-01495-TJH-JDE Document 10 Filed 03/10/21 Page 1 of 1 Page ID #:87

                                                                JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   NAYANG LEI,                          ) Case No. 5:20-cv-01495-TJH-JDE
                                          )
12                                        ) Case No. 5:21-cv-00155-TJH-JDE
                        Petitioner,       )
13                                        )
                                          ) JUDGMENT
14                      v.                )
                                          )
                                          )
15   USA DHS, et al.,                     )
                                          )
16                                        )
                        Respondents.      )
17
18
           Pursuant to the Order re Summary Dismissal of Actions,
19
           IT IS ADJUDGED that the petitions are denied and these actions are
20
     dismissed without prejudice.
21
22
     DATED: MARCH 10, 2021
23
24
                                              ____________________________
                                              ____________________________  ___
25                                            TERRY
                                              TERR RY J.. HATTER,
                                                          HATTER, JR.
26                                            United
                                              Uniteed States District Judge
27
28
